Order, Supreme Court, New York County, entered May 25, 1972, granting consolidation óf the above actions, unanimously affirmed, without costs and without disbursements. Since one ground for opposing the consolidation was the apprehension that a preference granted in action No. 1 (Williams action) might be affected by the consolidation, we direct that the preference and position on the calendar of the Williams action shall continue and apply to the consolidated action. Concur—Nunez, J. P., Kupferman, Steuer and Capozzoli, JJ.